DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 16 is objected to because the terms “the functions of time” and “the time offset of variations” (l. 2) lack antecedent basis in the claims. It is noted that claim 16 depends from claim 13, but a function of time and a time offset are set forth in claim 14.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15
It is unclear what “a third function of time” (l. 5) is as it is undefined in the claim.
The language “time offset variation of a fourth function of time of the first difference” (fifth line from last) is unclear.
The language “a variation of a fifth function of time of the second difference” (fourth line from last) is unclear.
Applicant’s Specification does not appear to describe these terms beyond repeating the claim language (Published Application, ¶¶ [0020-0027]).
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13, 17-20, and 22-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weinstein (US 8,322,230 B2).
Regarding claim 13, Weinstein discloses a method for operating a Coriolis measuring device (5) for measuring mass flow or flow velocity of a medium flowing Equation 10 is used to find the velocity of a second component based on the vibrational response amplitude and frequency of the signals from sensors 105 and 105’; c. 16, ll. 30-34 and 41-45).
Regarding claim 17, Weinstein discloses wherein the at least one measuring tube (103) is at least sectionally bent in the resting state (tube 103A is bent; fig. 1), wherein the first sensor position in the flow direction is before the bend or in a beginning region of the bend (a position of sensor 105 is upstream of the bend of tube 103A), and wherein the second sensor position in the flow direction is after the bend or in an end region of the bend (a position of sensor 105a is downstream of the bend of tube 103A), wherein at least one difference between variations of different functions of time is used to determine at least one property of at least a second component (signals from sensors 105 and 105’, including their differences in amplitude, phase, and frequency, are used to determine at least a velocity of a second component; c. 16, ll. 31-34 and 41-45), wherein at least one of the following properties of the variations is considered: amplitude, width, and asymmetry (at least an amplitude of signals from sensors 105 and 105’ is considered; c. 16, ll. 41-45).
Regarding claims 18-20, Weinstein discloses wherein the first component is liquid, wherein the second component is liquid, solid or gaseous (the multiphase medium may include a liquid with entrained gases, entrained solids, or another liquid Equations 5-8), wherein at least one of the following variables is used for ascertaining the velocity of the first component: angle of inclination of the at least one measuring tube relative to the force of gravity, viscosity of the first component (flow fluid dynamic viscosity uf is used to ascertain velocity of a liquid component u; c. 16, Equations 5 and 6), mass density of the first component or the second component, Stokes number, and characteristic diameter.
Regarding claim 22, Weinstein discloses a Coriolis measuring device (5), including: at least one measuring tube (103A, 103B) for conveying a medium (the multiphase medium can include entrained gas, entrained solids, and liquids of different densities; c. 2, ll. 6-11), wherein each measuring tube (103A, 103B) has an inlet (102) and an outlet (102’); at least one exciter (104), which is adapted to excite the measuring tube (103A, 103B) to execute oscillations; at least two sensors (105, 105’), which are adapted to register the oscillations of the measuring tube (sensors 105 and 105’ register oscillations excited by driver 104; c. 7, ll. 56-61); an electronic measuring/operating circuit (20), which is adapted to operate the exciter (104) as well as the sensors (105, 105’) and to determine and to output mass flow-, or flow velocity-, or density measurement values (c. 7, ll. 56-61); wherein the measuring device (20) includes an electronics housing for housing the electronic Equation 10 is used to find the velocity of a second component based on the vibrational response amplitude and frequency of the signals from sensors 105 and 105’; c. 16, ll. 30-34 and 41-45).
Regarding claims 23 and 24, Weinstein discloses wherein the measuring device (5) includes at the inlet (102) as well as at the outlet (102’) of the at least one measuring tube (103A, 103B), in each case, a securement apparatus (122, 122’), which is adapted, in each case, to define the position of an outer oscillatory node, wherein the securement apparatus (122, 122’) includes, for example, at least one plate, which plate at least partially surrounds at least one measuring tube (brace bars 122 and 122’ are disposed at outer vibrational node positions, are plate shaped, and at least partially surround tube 103A; c. 18, ll. 41-51); wherein the at least one measuring tube (103A) is at least sectionally bent in the resting state (tubes 103A and 103B are bent in a resting state; fig. 1), wherein the first sensor position is in the flow direction before the bend or in a beginning region of the bend (a position of sensor 105 is upstream of the bend of tube 103A), and wherein the second sensor position is in the flow direction after the bend or in an end region of the bend (a position of sensor 105a is downstream of the bend of tube 103A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which in which the invention was made.

Claims 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weinstein (US 8,322,230 B2).
Regarding claims 14 and 16, Weinstein disclose the invention as set forth above with regard to claim 13, and the velocity of the second component is calculated based on the vibrational response amplitude and frequency from sensors 105 and 105’ (c. 16, ll. 30-45).
Weinstein does not explicitly disclose using a time offset occurrence between oscillations characteristics of first and second sensors to indicate a presence of a local concentration fluctuation.
However, Weinstein teaches that a function of time of oscillation characteristics of a first sensor (105) is compared with a second function of time of the oscillation characteristics of a second sensors (time delay or phase differences between oscillation characteristics of two sensors are used to determine mass flow rate; c. 1, ll. 48-53). Weinstein further teaches that the components of a multiphase medium can be decoupled and move independently which affects the vibrational response of the flowmeter (c. 2, ll. 13-26).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Weinstein to interpret a time offset occurrence between the vibrational response sensor signals as presence of a local concentration fluctuation, to account for measurement error due to decoupling. Additionally, it would have been obvious to one of ordinary skill in the art to cross-correlate the sensor signals and ascertain any extreme values.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weinstein (US 8,322,230 B2) in view of 
Regarding claim  21, Weinstein disclose the invention as set forth above with regard to claim 13.
Although Weinstein does not explicitly disclose determining a mass flow of the medium using mass density and velocity of the components, it is well known in the art of flow meters that Mass Flow Rate = density x velocity x area of cross-section.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Weinstein to determine mass flow rate using mass density and velocity as this to provide an accurate measurement of mass flow for each component of a multiphase medium.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erika J. Villaluna whose telephone number is (571)272-8348. The examiner can normally be reached Mon-Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ERIKA J. VILLALUNA/Primary Examiner, Art Unit 2852